KAHN, Judge.
The Department of Health and Rehabilitative Services appeals from an order requiring it to pay a health center in Missouri $5,487.21 for expenses associated with psychological counseling and/or psychiatric therapy for a child formerly in foster care in Florida. The child had lived in foster care in Florida for a number of years before being released to the custody of his mother. The order must be reversed because the state judiciary lacks subject matter jurisdiction to review discretionary acts of the executive branch affecting the use of state resources. Department of Health and Rehabilitative Services v. State, 593 So.2d 328 (Fla. 5th DCA 1992) (“it is not the judiciary’s role to review legislative appropriations to interfere with an agency’s discretionary budgetary decisions”); Department of Health and Rehabilitative Services v. V.L., 583 So.2d 765, 767 (Fla. 5th DCA 1991), rev. denied, 591 So.2d 185 (Fla.1991) (same); and Department of Health and Rehabilitative Services v. Brooke, 573 So.2d 363 (Fla. 1st DCA 1991) (trial court does not have jurisdiction to encroach upon the legislature’s power of appropriation or the executive discretion of HRS concerning the placement of dependent children in specific treatment facilities).
REVERSED.
JOANOS and MINER, JJ., concur.